DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Duty of Disclosure
Applicant is reminded of 37 C.F.R. 1.56(a-b) which states:
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97 (b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The Office encourages applicants to carefully examine:
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.

(b) Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and
(1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or
(2) It refutes, or is inconsistent with, a position the applicant takes in:
(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability.
(3) A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 233.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 81-1 and 83-1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: “100provide” in paragraph 0035 should be --100 provide--, “2in” in paragraph 0070 should be --2 in--, and “user interface 4500” in paragraph 00122 should be --user interface 5500--.  Appropriate correction is required.

Claim Interpretation
The Examiner is interpreting the phrases “active command” and “activate command” as interchangeable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0374006) in view of Kim (US 2016/0086650).
In regards to claim 1, Wang teaches a storage device, comprising:
a memory device including memory cells for storing data (memory system 130, figure 1), the memory cells grouped into a plurality of memory banks (“The memory regions are memory banks in some embodiments, and memory sub-banks in other embodiments as further discussed below.”, paragraph 0031); and
a memory controller coupled in communication with the memory device and configured to provide commands to the memory device and access one or more memory banks based on address information associated with the commands (“Memory channel controller 210 includes circuitry that allows it to pick memory accesses for dispatch to the associated memory channel. In order to make the desired arbitration decisions, address generator 222 decodes the address information into predecoded information including rank, row address, column address, bank address, and bank group in the memory system, and command queue 220 stores the predecoded information.”, paragraph 0035), wherein the memory controller is further configured to:
count a number of access times that the memory controller has accessed to first memory bank (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, paragraph 0032); and
transmit, to the memory device, a control signal to perform a refresh operation on the first memory bank when the number of access times counted exceeds a predetermined number (“In the depicted process 300, block 308 monitors the value of activate counter 248. If the value is at or above a maximum management threshold at block 310, process 300 goes to block 316 ... If no pending REF command is found at block 316, process 300 goes to block 320, where it creates a new RFM command to be scheduled by the arbiter.”, paragraph 0038).
Wang fails to teach increasing the number of access times to the first memory bank based on a time interval between first active command and second active command for the first memory bank.  Kim teaches increasing the number of access times to the first memory bank based on a time interval between first active command and second active command for the first memory bank (“The additional activating unit 320 activates the internal active command signal INN_ACT after a predetermined time passes from the moment when the active command signal ACT is activated. The additional activating unit 320 may be designed in diverse forms. Herein, a case where the active command signal ACT is received and used to activate the internal active command signal INN_ACT is taken as an example. In this case, an oscillator may be used. In other words, it may be possible to design the additional activating unit 320 to activate the internal active command signal INN_ACT when the active command signal ACT is activated and an oscillator may be used for a counting operation for a predetermined time or longer before the next active command signal ACT is activated.”, paragraph 0061) in order to resolve the effects of current leakage (paragraph 0094).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Kim to include increasing the number of access times to the first memory bank based on a time interval between first active command and second active command for the first memory bank in order to resolve the effects of current leakage (id.).
In regards to claim 2, the combination of Wang and Kim further teaches that the memory controller further includes an increment determiner (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, Wang, paragraph 0032) configured to determine the amount of the increase in the number of access times based on the time interval (“The additional activating unit 320 activates the internal active command signal INN_ACT after a predetermined time passes from the moment when the active command signal ACT is activated.”, Kim, paragraph 0061).
In regards to claim 3, the combination of Wang and Kim further teaches that the increment determiner (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, Wang, paragraph 0032) is configured to determine the amount of the increase in the number of access times such that the increment of the number of access times increases as the time interval increases (“The additional activating unit 320 activates the internal active command signal INN_ACT after a predetermined time passes from the moment when the active command signal ACT is activated.”, Kim, paragraph 0061).
In regards to claim 4, Wang further teaches that the memory controller further includes a refresh controller configured to control the memory device to perform the refresh operation on the first memory bank (“Refresh control logic 232 generates refresh commands periodically and in response to designated conditions to prevent data errors caused by leaking of charge off storage capacitors of memory cells in DRAM chips. The memory regions are memory banks in some embodiments, and memory sub-banks in other embodiments as further discussed below.”, paragraph 0031).
In regards to claim 5, Wang further teaches that the memory controller further includes an access number storage configured to store the number of access times counted (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, paragraph 0032) for each of the plurality of memory banks (“The memory regions are memory banks in some embodiments, and memory sub-banks in other embodiments as further discussed below.”, paragraph 0031).
In regards to claim 7, Wang further teaches that the memory controller further includes a counter logic configured to count the number of access to each (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, paragraph 0032) of the plurality of memory banks (“The memory regions are memory banks in some embodiments, and memory sub-banks in other embodiments as further discussed below.”, paragraph 0031).
In regards to claim 8, Kim further teaches that the memory controller further includes a reference clock generator configured to generate a reference clock at a constant period (“In this case, an oscillator may be used. In other words, it may be possible to design the additional activating unit 320 to activate the internal active command signal INN_ACT when the active command signal ACT is activated and an oscillator may be used for a counting operation for a predetermined time or longer before the next active command signal ACT is activated.”, paragraph 0061), and
wherein the memory controller is further configured to calculate the time interval based on a number of reference clocks generated between the first active command and the second active command (“In this case, an oscillator may be used. In other words, it may be possible to design the additional activating unit 320 to activate the internal active command signal INN_ACT when the active command signal ACT is activated and an oscillator may be used for a counting operation for a predetermined time or longer before the next active command signal ACT is activated.”, paragraph 0061).
In regards to claim 9, Kim further teaches that the memory controller is further configured to increase the number of access times by (n-1) in case that the time interval is n times of a reference access time that is predefined as a predetermined number of reference clocks (“The additional activating unit 320 activates the internal active command signal INN_ACT after a predetermined time passes from the moment when the active command signal ACT is activated. The additional activating unit 320 may be designed in diverse forms. Herein, a case where the active command signal ACT is received and used to activate the internal active command signal INN_ACT is taken as an example. In this case, an oscillator may be used. In other words, it may be possible to design the additional activating unit 320 to activate the internal active command signal INN_ACT when the active command signal ACT is activated and an oscillator may be used for a counting operation for a predetermined time or longer before the next active command signal ACT is activated.”, paragraph 0061).
In regards to claim 10, Wang teaches a storage device, comprising:
a memory device data (memory system 130, figure 1) including a plurality of memory banks (“The memory regions are memory banks in some embodiments, and memory sub-banks in other embodiments as further discussed below.”, paragraph 0031); and
a memory controller in communication with the memory device (“Memory channel controller 210 includes circuitry that allows it to pick memory accesses for dispatch to the associated memory channel. In order to make the desired arbitration decisions, address generator 222 decodes the address information into predecoded information including rank, row address, column address, bank address, and bank group in the memory system, and command queue 220 stores the predecoded information.”, paragraph 0035) and configured to:
transmit, to the memory device, a first command and a second command subsequent to the first command that are associated with a memory bank (“Memory channel controller 210 includes circuitry that allows it to pick memory accesses for dispatch to the associated memory channel. In order to make the desired arbitration decisions, address generator 222 decodes the address information into predecoded information including rank, row address, column address, bank address, and bank group in the memory system, and command queue 220 stores the predecoded information.”, paragraph 0035);
identify the memory bank to which the memory controller accesses based on the first command and the second command (“Memory channel controller 210 includes circuitry that allows it to pick memory accesses for dispatch to the associated memory channel. In order to make the desired arbitration decisions, address generator 222 decodes the address information into predecoded information including rank, row address, column address, bank address, and bank group in the memory system, and command queue 220 stores the predecoded information.”, paragraph 0035);
count a number of access times that the memory controller has accessed to the memory bank (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, paragraph 0032); and
transmit a control signal, to the memory device, to perform a refresh operation on the memory block in case that the number of access times to the memory bank exceeds a predetermined threshold number (“In the depicted process 300, block 308 monitors the value of activate counter 248. If the value is at or above a maximum management threshold at block 310, process 300 goes to block 316 ... If no pending REF command is found at block 316, process 300 goes to block 320, where it creates a new RFM command to be scheduled by the arbiter.”, paragraph 0038).
Wang fails to teach that a number of access times that the memory controller has accessed to the memory bank is based on a time interval between the first command and the second command.  Kim teaches that a number of access times that the memory controller has accessed to the memory bank is based on a time interval between the first command and the second command (“The additional activating unit 320 activates the internal active command signal INN_ACT after a predetermined time passes from the moment when the active command signal ACT is activated. The additional activating unit 320 may be designed in diverse forms. Herein, a case where the active command signal ACT is received and used to activate the internal active command signal INN_ACT is taken as an example. In this case, an oscillator may be used. In other words, it may be possible to design the additional activating unit 320 to activate the internal active command signal INN_ACT when the active command signal ACT is activated and an oscillator may be used for a counting operation for a predetermined time or longer before the next active command signal ACT is activated.”, paragraph 0061) in order to resolve the effects of current leakage (paragraph 0094).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Kim such that a number of access times that the memory controller has accessed to the memory bank is based on a time interval between the first command and the second command in order to resolve the effects of current leakage (id.).
In regards to claim 11, the combination of Wang and Kim further teaches that the memory controller further includes an increment determiner (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, Wang, paragraph 0032) configured to determine an amount of an increase in the number of access times based on the time interval (“The additional activating unit 320 activates the internal active command signal INN_ACT after a predetermined time passes from the moment when the active command signal ACT is activated.”, Kim, paragraph 0061).
In regards to claim 12, Kim further teaches that the amount of the increase is in proportional to the time interval (“The additional activating unit 320 activates the internal active command signal INN_ACT after a predetermined time passes from the moment when the active command signal ACT is activated.”, Kim, paragraph 0061).
In regards to claim 13, Wang further teaches that the memory controller further includes a refresh controller configured to control the memory device to perform the refresh operation on the memory bank (“Refresh control logic 232 generates refresh commands periodically and in response to designated conditions to prevent data errors caused by leaking of charge off storage capacitors of memory cells in DRAM chips. The memory regions are memory banks in some embodiments, and memory sub-banks in other embodiments as further discussed below.”, paragraph 0031).
In regards to claim 14, Wang further teaches that the memory controller 15further includes an access number storage configured to store the number of access times counted for the memory bank (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, paragraph 0032) for each of the plurality of memory banks (“The memory regions are memory banks in some embodiments, and memory sub-banks in other embodiments as further discussed below.”, paragraph 0031).
In regards to claim 16, Wang further teaches that the memory controller further includes a counter logic configured to count the number of access times (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, paragraph 0032) to the memory bank (“The memory regions are memory banks in some embodiments, and memory sub-banks in other embodiments as further discussed below.”, paragraph 0031).
In regards to claim 17, Kim further teaches that the memory controller further includes a reference clock generator configured to generate a reference clock at a constant period (“In this case, an oscillator may be used. In other words, it may be possible to design the additional activating unit 320 to activate the internal active command signal INN_ACT when the active command signal ACT is activated and an oscillator may be used for a counting operation for a predetermined time or longer before the next active command signal ACT is activated.”, paragraph 0061), and
wherein the memory controller is further configured to calculate the time interval based on a number of reference clocks generated between the first command and the second command (“In this case, an oscillator may be used. In other words, it may be possible to design the additional activating unit 320 to activate the internal active command signal INN_ACT when the active command signal ACT is activated and an oscillator may be used for a counting operation for a predetermined time or longer before the next active command signal ACT is activated.”, paragraph 0061).
In regards to claim 18, Kim further teaches that the memory controller is further configured to count the number of times of access by increasing as (n-1) in case that the time interval is n times of a reference time of access that is predefined as a predetermined number of reference clocks (“The additional activating unit 320 activates the internal active command signal INN_ACT after a predetermined time passes from the moment when the active command signal ACT is activated. The additional activating unit 320 may be designed in diverse forms. Herein, a case where the active command signal ACT is received and used to activate the internal active command signal INN_ACT is taken as an example. In this case, an oscillator may be used. In other words, it may be possible to design the additional activating unit 320 to activate the internal active command signal INN_ACT when the active command signal ACT is activated and an oscillator may be used for a counting operation for a predetermined time or longer before the next active command signal ACT is activated.”, paragraph 0061).
In regards to claim 19, Wang teaches a method for operating a storage device, the method comprising:
generating a first command and a second command for controlling a memory device including memory banks to perform corresponding operations on a memory bank, each memory bank including memory cells for storing data (“Memory channel controller 210 includes circuitry that allows it to pick memory accesses for dispatch to the associated memory channel. In order to make the desired arbitration decisions, address generator 222 decodes the address information into predecoded information including rank, row address, column address, bank address, and bank group in the memory system, and command queue 220 stores the predecoded information.”, paragraph 0035);
counting a number of access times to the memory bank (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, paragraph 0032);
transmitting a control signal to perform a refresh operation on the memory bank in case that the number of access times to the memory bank exceeds a threshold number (“In the depicted process 300, block 308 monitors the value of activate counter 248. If the value is at or above a maximum management threshold at block 310, process 300 goes to block 316 ... If no pending REF command is found at block 316, process 300 goes to block 320, where it creates a new RFM command to be scheduled by the arbiter.”, paragraph 0038).
Wang fails to teach that a number of access times to the memory bank is based on a time interval between of the first command and the second command.  Kim teaches that a number of access times to the memory bank is based on a time interval between of the first command and the second command (“The additional activating unit 320 activates the internal active command signal INN_ACT after a predetermined time passes from the moment when the active command signal ACT is activated. The additional activating unit 320 may be designed in diverse forms. Herein, a case where the active command signal ACT is received and used to activate the internal active command signal INN_ACT is taken as an example. In this case, an oscillator may be used. In other words, it may be possible to design the additional activating unit 320 to activate the internal active command signal INN_ACT when the active command signal ACT is activated and an oscillator may be used for a counting operation for a predetermined time or longer before the next active command signal ACT is activated.”, paragraph 0061) in order to resolve the effects of current leakage (paragraph 0094).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Kim such that a number of access times to the memory bank is based on a time interval between of the first command and the second command in order to resolve the effects of current leakage (id.).
In regards to claim 20, the combination of Wang and Kim further teaches that the counting of the number of access times is performed (“Arbiter 238 includes an activate counter 248, which in this embodiment includes a counter for each memory region which counts a number of activate commands sent over the memory channel to a memory region.”, Wang, paragraph 0032) such that an amount of an increase in the number of access times is in proportional to the time interval (“The additional activating unit 320 activates the internal active command signal INN_ACT after a predetermined time passes from the moment when the active command signal ACT is activated.”, Kim, paragraph 0061).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0374006) in view of Kim (US 2016/0086650) and Song et al. (US 8,953,403).
In regards to claim 6, Wang in view of Kim teaches claim 1.  Wang in view of Kim fails to adequately teach that the memory controller is further configured to initialize the number of access times to the first memory bank in response to the refresh operation performed on the first memory bank.  Song teaches that the memory controller is further configured to initialize the number of access times to the first memory bank in response to the refresh operation performed on the first memory bank (“The counting results of the counting operation units 864A to 864D are initialized when the counting initialization signals CNT_INIT[3:0] toggle. That is, the counting operation units 864A to 864D perform a counting operation during a period beginning after the counting initialization signals CNT_INIT[3:0] toggle until the counting initialization signals CNT_INIT[3:0] toggle again. Since the counting initialization signals CNT_INIT[3:0] are signals which toggle when one cycle of the normal refresh operation is performed, the counting operation units 864A to 864D determine whether the activation number of the first to fourth bank groups BG0 to BG3 exceeds a given number, during every one cycle of the normal refresh operation. That is, the counting operation units 864A to 864D repeatedly count the activation number of the first to fourth bank groups BG0 to BG3 on the basis of one cycle of the normal refresh operation.”, Col. 13, lines 4-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Kim and Song such that the memory controller is further configured to initialize the number of access times to the first memory bank in response to the refresh operation performed on the first memory bank in order to minimize the number of additional operations.
In regards to claim 15, Wang in view of Kim teaches claim 10.  Wang in view of Kim fails to teach that the memory controller is further configured to initialize the number of access times to the memory 20bank in response to the refresh operation.  Song teaches that the memory controller is further configured to initialize the number of access times to the memory bank in response to the refresh operation (“The counting results of the counting operation units 864A to 864D are initialized when the counting initialization signals CNT_INIT[3:0] toggle. That is, the counting operation units 864A to 864D perform a counting operation during a period beginning after the counting initialization signals CNT_INIT[3:0] toggle until the counting initialization signals CNT_INIT[3:0] toggle again. Since the counting initialization signals CNT_INIT[3:0] are signals which toggle when one cycle of the normal refresh operation is performed, the counting operation units 864A to 864D determine whether the activation number of the first to fourth bank groups BG0 to BG3 exceeds a given number, during every one cycle of the normal refresh operation. That is, the counting operation units 864A to 864D repeatedly count the activation number of the first to fourth bank groups BG0 to BG3 on the basis of one cycle of the normal refresh operation.”, Col. 13, lines 4-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Kim and Song such that the memory controller is further configured to initialize the number of access times to the memory 20bank in response to the refresh operation in order to minimize the number of additional operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung (US 2013/0304982) teaches keeping a disturbance count.  Kim (US 9,691,466) teaches a word line active count.  Nale (US 2019/0228813) teaches incrementing a counter on activate commands.  Kim (US 11,107,517) teaches counting row active signals.  Pan (US 2022/0165347) teaches incrementing a counter based on word line accesses and time periods.  The other art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung (US 2022/0148648) teaches a closely related invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        26 September 2022